DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 07/07/2020.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.
 
Claim Status
Claims 1, 7-9, 11, and 17-19 have been amended. Claims 21-25 have been added.  Claims 1-25 remain pending and are ready for examination.

Rejections not based on Prior Art
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
"conveying apparatus" [means] "for delivering feed stock" [function] in line 3 of claim 1.
"folding and gluing apparatus" [means] "for selectively gluing and folding" [function] in lines 8-9 of Claim 1.
"analysis apparatus" [means] "for monitoring" [function] in line 10 of Claim 1
"control system" [means] "storing machine operating parameters" [function] in line 15 of Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 22, line 12 recites the limitation "the rejection device". There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a previous load profile previously within the claim or in a depended upon claim, thus rendering it unclear as to what previous load profile the claim is referring to with this recitation. For the purpose of examination, the Examiner will interpret the claim to read, "a rejection device".
The following claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
"conveying apparatus" [means] "for delivering feed stock" [function] in line 3 of claim 1. 
"folding and gluing apparatus" [means] "for selectively gluing and folding" [function  ] lines 8-9 of Claim 1.
"analysis apparatus" [means] "for monitoring" [function] in line 10 of Claim 1.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential). "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)."
With regard to the claimed "conveying apparatus", the applicant recites "The system includes conveying apparatus for delivering feed stock" [Para. 9; applicant's spec.]; however, it is unclear where a denoted structure exists.
With regard to the claimed "folding and gluing apparatus", the applicant recites "the line includes a folding or gluing section 20 which applies glue...to appropriate places on the carton and subsequently folds the carton" [Para. 30; applicant's spec.]; however, it is unclear where a denoted structure exists.
With regard to the claimed "analysis apparatus", the applicant recites "Optional image analysis device 50 can read the printed unique ID code..." [Para. 36; applicant's spec.]; however, it is unclear where a denoted structure exists.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claims 4, 9 and 19 are objected to because of the following informalities:  
Regarding Claim 4, it is suggested to put “.” At the end of line 3 to be consistent.
Regarding Claim 9, limitation recites “…a fingerprint scanner used buy an operator…” should be a fingerprint scanner used by an operator…”
Regarding Claim 19, limitation recites “…a fingerprint scanner used buy an operator…” should be a fingerprint scanner used by an operator…”
Appropriate correction is required.

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Regarding the YouTube video relating to Applicant’s serialization system (iQ Serialization - YouTube) shows the publication date on September 19, 2016, the Examiner believes the YouTube video was uploaded and available to the public as of the date on the video (September 19, 2016). Please provide a copy of history of the YouTube account if the Applicant has any proof that the YouTube video was not public when uploaded. It is noted that the declaration submitted provides mere allegations and opinion evidence, and the only evidence at hand is the YouTube video date.
In response to this requirement, please provide copies of each publication or documents which any of the applicants authored or co-authored and which describe the disclosed subject matter of Item #5 in the Declaration of Daniel P McCarty under 37 
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4, 10, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell (US PG Publication 20080020916 -hereinafter Magnell) in view of Dick et al. US PG Publication 20090105872 (hereinafter Dick) in view of Donahue (US 2011/0115209 A1 –hereinafter Donahue) further in view of Barnes et al. US PG Publication WO 2016009188A1 (hereinafter Barnes)
Regarding Claim 1, Magnell discloses:
A system for carton serialization on a high- speed production line for selectively gluing and folding feed stock to form an assembled carton (see [0067]; Magnell: "Processing equipment may be included in the corrugated converting system to fold or perform other operations to further process the carton for packing. Subsequent actions such as carton gluing, taping or stapling or erecting may be performed") comprising: 
a sensor for sensing feed stock entering the conveying apparatus (see Fig.5, [0035] and [0037]; Magnell: "Products or a group of products unitized into a single bundle are conveyed into the system. Incoming objects 102, 104, etc., pass through dimension reading system 110 operative to determine the outermost points of each object in three dimensions." Wherein, it is interpreted that the dimension reading system 110 is a sensor for sensing stock (i.e. objects) entering the conveying apparatus.); 
folding and gluing apparatus operatively associated with the conveying apparatus for selectively gluing and folding feed stock to form assembled cartons ; 
analysis apparatus for monitoring operation of carton assembly (see [0067]; Magnell: "Once a box has been produced by the carton-making machine, it will typically be ejected onto a conveyor or table. Wherein, it is interpreted that an analysis apparatus monitors operation of the carton assembly (i.e. such to be aware of when assembly ends, so that an assembled box can be ejected onto a conveyor)"]; and 
a control system in operative communication with the sensor, (see Fig. 14, [0062] and [0066]; Magnell: "Using a data transmission format the dimensions read may be sent to a computer, which in this case will be the control system of a carton-making machine 1402. Based on the dimensions received and type or design of carton to use, the carton-making machine should be able to automatically produce the appropriately sized carton." Wherein, it is interpreted that a control system (1402) is in operative communication with the sensor (i.e. to receive measurements/dimensions) and the folding, gluing and analysis apparatus (i.e. to enable automatic production of a carton)).
However, Magnell does not explicitly teach a conveying apparatus for delivering feed stock from a feed unit to a delivery unit; a printer for printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton; a control system in operative communication with … the printer, …the control system storing machine operating parameters in a database, and storing one or more identifying pieces of information, such as production line number, start time of a print job , and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, the control system controlling the printer to print the unique character string on each piece of feed stock, the unique character string comprising one or more of the identifying pieces of information, responsive to the sensor and storing the unique character string and production time for Page 2 of 17LEA00558P00031 US each carton produced in the database, and the control system selectively providing serialization reports providing machine operating parameters for each assembled carton.
Dick from the same or similar field of endeavor teaches:
a conveying apparatus for delivering feed stock from a feed unit to a delivery unit (see [0055]; Dick: "Products may be moved actively by a distinct product drive mechanism. The product drive mechanism may include a conveyor, for example, to carry the products farther, generally along the linear path of processing. In some examples, the product drive mechanism may include a pusher mechanism that engages an edge of products and pushes them out of the linear path, for example, down a ramp and/or onto a conveyor. The workpiece drive mechanism also may be used to push workpiece products through an outfeed site after their processing is complete." Wherein it is interpreted that a conveying apparatus (i.e. product drive mechanism) is configured to deliver feed stock (i.e. products) from a feed unit (i.e. pusher mechanism) to a delivery unit (i.e. outfeed site)”); 
a printer for printing a (see Fig. 6-7 and [0078]-[0079]; Dick: “"The print station may be configured to print indicia on a workpiece 214 driven along a linear path 216.The indicia or surface marks may include one or more lines 228, one or more alphanumeric characters 230, one or more words, a bar code, a symbol, and/or the like. The indicia may be used, for example, to identify products and/or to guide additional processing or assembly of products." Wherein, it is interpreted that a printer (212) is configured to print a character string (i.e. indicia or surface marks) on each workpiece to ; 
a control system in operative communication with … the printer (see Fig. 4 and [0071]; Dick: “System 130 may include one or more controllers (computers) for automating aspects of system operation. For example, the system may include a local controller 150 and a project management controller 152." Wherein, it is interpreted that a control system (i.e. one or more controllers) is in operative communication with a printer (i.e. automates operation of the printer)”),
…the control system storing machine operating parameters in a database (see Fig. 2 and [0022]; Dick: “Product data 68 may be information about desired products and/or about workpiece products already produced by the system, among others." Wherein, it is interpreted that the control system stores machine operating parameters (i.e. workpiece data) in a database (62)”), and system controlling the printer to print the (see Figs. 6-7 and [0078]-[0079]; Dick: “The print station may include a printhead 218, for example, an inkjet printhead configured to fire ink droplets 220 onto a surface of the workpiece. Operation of the printhead may be coordinated with the position of the workpiece, based on an encoder in the workpiece drive mechanism. The indicia or surface marks may include one or more lines 228, one or more alphanumeric characters 230, one or more words, a bar code, a symbol, and/or the like. The indicia may be used, for example, to identify products and/or to guide additional processing or assembly of products." Wherein, it is interpreted the control system is configured to control the printer (212) to print a unique character (i.e. indica or surface marks) on each piece of feed stock (i.e. workpiece) responsive to a sensor (i.e. encoder) feedback.”) and storing the (see Fig. 2 and [0022] and [0027]; Dick: “Exemplary instructions may include device drivers 80. Drivers for the processing stations may control operation of each processing station. Exemplary aspects of control for the workpiece drive mechanism (and/or workpiece) include starting position(s), stopping position(s), and/or actuation/de-actuation times. Product data 68 may be information about desired products and/or about workpiece products. For example, a marking list with data corresponding to positions at (and content of) surface marks to be created on each desired product. Wherein, it is interpreted that the database (62) is configured to store information concerning the unique character string (i.e. product marking) and , and the control system selectively providing serialization reports providing machine operating parameters for each assembled carton (see Fig. 2 and [0031]; Dick: “Input/output devices may include one or more printers 86 to output data. The printer may be configured, for example, to print data about workpieces, workpiece processing (such as numbers/types of products, time of processing, etc.), user preferences, etc. Alternatively, or in addition, the printer may be configured to print labels for workpiece products." Wherein, it is interpreted that the control system selectively provides serialization reports (i.e. printed output data) providing machine operating parameters (i.e. workpiece data: time of processing) for each workpiece”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell to include Dick’s features of identifying each workpiece and storing data related to workpiece processing into the system that manufactures custom boxes. Doing so would result in a system that manufactures custom boxes by marking stock with identifiers which allow processing of the stock such that a final product is fabricated according to predetermined rules and needs of an end-user.
However, it does not explicitly teach …printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton; storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, … print the unique character string on each piece of feed stock, the unique character string comprising one or more of the identifying pieces of information, … and storing the unique character string…
Donahue from the same or similar field of endeavor teaches:
…printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton (see [0062]; Donahue: “As shown in FIG. 5, the personalized sheets are fed by a feeder to a transfer conveyor which delivers them to a first folding section and thereafter to a first glue unit.” See [0057]; Donahue: “The unique identifiers are linked to code corresponding to the mailing addresses of end recipients of the mailing packages of which the assembled subassemblies are ultimately to become a part. In addition, the unique identifiers also are linked to code or instructions for processing the subassemblies in the manufacturing process. Printing of the unique identifiers may be performed by any digital, laser, inkjet or other printing process known in the art before further subassembly processing such as is shown in FIGS. 4, 5 and 6”.); 
… print the unique character string on each piece of feed stock (see [0057]; Donahue: “The unique identifiers are linked to code corresponding to the mailing addresses of end recipients of the mailing packages of which the assembled subassemblies are ultimately to become a part. In addition, the unique identifiers also are linked to code or instructions for processing the subassemblies in the manufacturing process. Printing of the unique identifiers may be performed by any digital, laser, inkjet or other printing process known in the art before further subassembly processing such as is shown in FIGS. 4, 5 and 6”), string (see [0027; Donahue: “[The unique identifier] can be utilized for quality control/quality assurance tracking, timed sampling, file editing and/or the personalization of components such as plastic cards, magnets, etc.” That is, the unique identifier is stored, then the system use the unique identifier to track quality control/quality assurance, timed sampling, file editing and/or the personalization of components)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell and Dick to include Donahue’s features of printing and storing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton. Doing so would maintain speed of throughput, increase production, and reduce price. (Donahue, [0005])
However, it does not explicitly teach storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, … the unique character string comprising one or more of the identifying pieces of information.
Barnes from the same or similar field of endeavor teaches storing one or more identifying pieces of information (see page 9, lines 6-8; Barnes: “the processor may be a controller configured for controlling the marking and/or inspection. The processor or controller may be linked to one or more data storage memories, as may be required.” See page 16, lines 29-30; Barnes: “The functions and aims of the software are: To receive, store and issue codes to be printed and visually verified.”), such as production line number, start time of a print job (see pag14, lines 5-6; Barnes: “The codes may be presented … in batches), and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information (see page 3, lines 27-29; Barnes: “The article to which the identifier is applied may be, for example, a product or item, or a substrate for application to a product or item.”), … the unique character string comprising one or more of the identifying pieces of information (see pag14, lines 5-6; Barnes: “The codes may be presented in a sequence, in batches, or in an on-going updated sequence monitored by each device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Dick, and Donahue to include Barnes’s features of storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, and the unique character string comprising one or more of the identifying pieces of information. Doing so would increase the speed of production line of a series of unique identifiers. (Barnes, page 2)

Regarding Claim 2, the combination of Magnell, Dick, Donahue, and Barnes teaches the limitations as described in claim 1, Dick further teaches wherein the control system triggers timing of the printer based on a signal from the sensor (see FIGS. 6-7 & Para. 78-79 & Para. 81; Dick: "The print station may include a printhead 218, for example, an inkjet printhead configured to fire ink droplets 220 onto a surface of the workpiece. Operation of the printhead may be coordinated with the position of the workpiece, based on an encoder in the workpiece drive mechanism. The 
The same motivation to combine Magnell and Dick set forth for Claim 1 equally applies to Claim 2.

Regarding Claim 4, the combination of Magnell, Dick, Donahue, and Barnes teaches the limitations as described in claim 1, Barnes further teaches wherein the printer sends a print acknowledge signal to the control system after printing the unique character string on each carton (see PG. 5; Para. 5 & PG. 7; Para. 6; Barnes: "Processing of the marking data, marking feedback data and inspection data may be performed by a processor. At the time of printing each code, marking feedback data is collected. For example, the feedback may simply be a notification that the printing took place")
The same motivation to combine Magnell, Dick, Donahue, and Barnes set forth for Claim 1 equally applies to Claim 4.

Regarding Claim 10, the combination of Magnell, Dick, Donahue, and Barnes teaches the limitations as described in claim 1, Barnes further teaches further comprising an image analysis device operatively associated with the control system for reading the unique character string to ensure proper printing of the unique character string (see PG. 7; Para. 6-8; Barnes: "The inspection or verification device, which has access to the sequence of codes, inspects each unique identifier mark as it passes on the line (108). For example, a camera may be set up to view each article printed earlier on a conveyor, with the camera taking images of passing substrates on the conveyor. Assessment of the inspection data may, for example, indicate whether the code is present or not, whether the inspection has been made or not, or a more complex -15-assessment of any possible error, such as smudging or partially missing code. A comparison is made between expected data (e.g. an image of the code, or an OCR reading of the code determined from the unique identifier information made available by the server) and the result assessed. An error report may be logged where a difference is found." Wherein, it is interpreted that the system comprises an image analysis device (i.e. camera) operatively associated with the control system for reading the unique character string (i.e. code) to ensure proper printing of the unique character string).

Regarding Claim 11, Magnell teaches:
A method for carton serialization on a high- speed production line for selectively gluing and folding feed stock to form an assembled carton  (see [0067]; Magnell: "Processing equipment may be included in the corrugated converting comprising: 
sensing feed stock entering the conveying apparatus (see Fig.5, [0035] and [0037]; Magnell: "Products or a group of products unitized into a single bundle are conveyed into the system. Incoming objects 102, 104, etc., pass through dimension reading system 110 operative to determine the outermost points of each object in three dimensions." Wherein, it is interpreted that the dimension reading system 110 is a sensor for sensing stock (i.e. objects) entering the conveying apparatus.); 
automatically gluing and folding carton feed stock fed on the conveying apparatus to form assembled cartons ( see [0067]; Magnell: "Processing equipment may be included in the corrugated converting system to fold or perform other operations to further process the carton for packing. Subsequent actions such as carton gluing, taping or stapling or erecting may be performed."); 
monitoring operation of carton assembly (see [0067]; Magnell: "Once a box has been produced by the carton-making machine, it will typically be ejected onto a conveyor or table. Wherein, it is interpreted that an analysis apparatus monitors operation of the carton assembly (i.e. such to be aware of when assembly ends, so that an assembled box can be ejected onto a conveyor)"); and 
However, Magnell does not explicitly teach: providing a conveying apparatus for delivering carton feed stock from a feed unit to a delivery unit; printing a unique character string on each piece of carton feed stock to uniquely identify each resulting assembled carton; operating a control system to store machine operating parameters in a database, and storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, the control system controlling the printing of the unique character string on each piece of Page 5 of 17LEA00558P00031 US carton feed stock, the unique character string comprising one or more of the identifying pieces of information, responsive sensing feed stock entering the conveying apparatus and storing the 
Dick from the same or similar field of endeavor teaches:
providing a conveying apparatus for delivering carton feed stock from a feed unit to a delivery unit (see [0055]; Dick: "Products may be moved actively by a distinct product drive mechanism. The product drive mechanism may include a conveyor, for example, to carry the products farther, generally along the linear path of processing. In some examples, the product drive mechanism may include a pusher mechanism that engages an edge of products and pushes them out of the linear path, for example, down a ramp and/or onto a conveyor. The workpiece drive mechanism also may be used to push workpiece products through an outfeed site after their processing is complete." Wherein it is interpreted that a conveying apparatus (i.e. product drive mechanism) is configured to deliver feed stock (i.e. products) from a feed unit (i.e. pusher mechanism) to a delivery unit (i.e. outfeed site)”); 
printing a (see Fig. 6-7 and [0078]-[0079]; Dick: “"The print station may be configured to print indicia on a workpiece 214 driven along a linear path 216.The indicia or surface marks may include one or more lines 228, one or more alphanumeric characters 230, one or more words, a bar code, a symbol, and/or the like. The indicia may be used, for example, to identify products and/or to guide additional processing or assembly of products." Wherein, it is interpreted that a printer (212) is configured to print a character string (i.e. indicia or surface marks) on each workpiece to ;
operating a control system to store machine operating parameters in a database (see Fig. 2 and [0022]; Dick: “Product data 68 may be information about desired products and/or about workpiece products already produced by the system, among others." Wherein, it is interpreted that the control system stores machine operating parameters (i.e. workpiece data) in a database (62)”), (see Figs. 6-7 and [0078]-[0079]; Dick: “The print station may include a printhead 218, for example, an inkjet printhead configured to fire ink droplets 220 onto a surface of the workpiece. Operation and storing the (see Fig. 2 and [0022] and [0027]; Dick: “Exemplary instructions may include device drivers 80. Drivers for the processing stations may control operation of each processing station. Exemplary aspects of control for the workpiece drive mechanism (and/or workpiece) include starting position(s), stopping position(s), and/or actuation/de-actuation times. Product data 68 may be information about desired products and/or about workpiece products. For example, a marking list with data corresponding to positions at (and content of) surface marks to be created on each desired product. Wherein, it is interpreted that the database (62) is configured to store information concerning the unique character string (i.e. product marking) and times production work is being performed (i.e. actuation/deactuation times) for each workpiece”), and the control system selectively providing serialization reports providing machine operating parameters for each assembled carton (see Fig. 2 and [0031]; Dick: “Input/output devices may include one or more printers 86 to output data. The printer may be configured, for example, to print data about workpieces, workpiece processing (such as .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell to include Dick’s features of identifying each workpiece and storing data related to workpiece processing into the system that manufactures custom boxes. Doing so would result in a system that manufactures custom boxes by marking stock with identifiers which allow processing of the stock such that a final product is fabricated according to predetermined rules and needs of an end-user.
However, it does not explicitly teach: …printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton; and storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, … controlling the printing of the unique character string on each piece of Page 5 of 17LEA00558P00031 US carton feed stock, the unique character string comprising one or more of the identifying pieces of information, … and storing the unique character string …
Donahue from the same or similar field of endeavor teaches:
…printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton (see [0062]; Donahue: “As shown in FIG. 5, the personalized sheets are fed by a feeder to a transfer conveyor which delivers them to a first folding section and thereafter to a first glue unit.” See [0057]; Donahue: “The unique identifiers are linked to code corresponding to the mailing addresses of end recipients of the mailing packages of which the assembled subassemblies are ultimately to become a part. In addition, the unique identifiers also are linked to code or instructions for processing the subassemblies in the manufacturing process. Printing of the unique identifiers may be performed by any digital, laser, inkjet or other printing process known in the art before further subassembly processing such as is shown in FIGS. 4, 5 and 6”.); 
… controlling the printing of the unique character string on each piece of Page 5 of 17LEA00558P00031 US carton feed stock (see [0057]; Donahue: “The unique identifiers are linked to code corresponding to the mailing addresses of end recipients of the mailing packages of which the assembled subassemblies are ultimately to become a part. In addition, the unique identifiers also are linked to code or instructions for processing the subassemblies in the manufacturing process. Printing of the unique identifiers may be performed by any digital, laser, inkjet or other printing process known in the art before further subassembly processing such as is shown in FIGS. 4, 5 and 6”), (see [0027; Donahue: “[The unique identifier] can be utilized for quality control/quality assurance tracking, timed sampling, file editing and/or the personalization of components such as plastic …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell and Dick to include Donahue’s features of printing and storing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton. Doing so would maintain speed of throughput, increase production, and reduce price. (Donahue, [0005])
However, it does not explicitly teach and storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, …
Barnes from the same or similar field of endeavor teaches and storing one or more identifying pieces of information (see page 9, lines 6-8; Barnes: “the processor may be a controller configured for controlling the marking and/or inspection. The processor or controller may be linked to one or more data storage memories, as may be required.” See page 16, lines 29-30; Barnes: “The functions and aims of the software are: To receive, store and issue codes to be printed and visually verified.”), such as production line number, start time of a print job (see pag14, lines 5-6; Barnes: “The codes may be presented … in batches), and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information (see page 3, lines 27-29; Barnes: “The article to which the identifier is , …the unique character string comprising one or more of the identifying pieces of information (see pag14, lines 5-6; Barnes: “The codes may be presented in a sequence, in batches, or in an on-going updated sequence monitored by each device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Dick, and Donahue to include Barnes’s features of storing one or more identifying pieces of information, such as production line number, start time of a print job, and a carton ID within the print job, an ID of the operator running the line, a timestamp, or other unique custom-supplied information, and the unique character string comprising one or more of the identifying pieces of information. Doing so would increase the speed of production line of a series of unique identifiers. (Barnes, page 2)

Regarding to Claim 12, the limitations in this claim is taught by the combination of Magnell, Dick, Donahue, and Barnes as discussed connection with claim 2.

Regarding to Claim 20, the limitations in this claim is taught by the combination of Magnell, Dick, Donahue, and Barnes as discussed connection with claim 10. 

Claims 3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Dick in view of Donahue in view of Barnes further in view of Floeder et al. US Patent No. 8,175,739 (hereinafter Floeder).
Regarding Claim 3, the combination of Magnell, Dick, Donahue, and Barnes teaches the limitations as described in claim 1, Barnes further teaches wherein the control system transfers a select character string to the printer at a beginning of each print operation (see PG. 3; Para. 3 & PG. 5; Para. 5; Barnes: "Processing of the marking data, marking feedback data and inspection data may be performed by a processor. Marking comprises passing marking data for the unique identifier to a marking device for marking the unique identifier onto the article." Wherein, it is interpreted that the control system (i.e. processor) transfers (i.e. passes) a select character string (i.e. unique identifier) to a printer (i.e. marking device) at the beginning (i.e. before) a print operation) 
However, it does not explicitly teach the printer selectively increments the character string printed on each carton responsive to receiving a print command from the control system.
Floeder from the same or similar field of endeavor teaches: the printer selectively increments the character string printed on each carton responsive to receiving a print command from the control system (see FIG. 7, Col. 13; lines 20-30, Col. 14; lines 6-17 & Col. 28; lines 12-29; Floeder: "Fiducial marks may be a sequence of integers which increment by one for each sequential fiducial mark. Each fiducial mark placed on a web is one greater than the previous fiducial mark. Fiducial marks may be applied to a web using an inkjet printer. Trigger 192 will instruct printer 188 to print a new fiducial mark." Wherein, it is interpreted that the printer (188) will .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Dick, Donahue, and Barnes to include Floeder's features of incrementing a fiducial mark on an item into the system that manufactures custom boxes by uniquely identifying stock and removing stock does not contain a unique mark as taught by the combination of Magnell, Dick and Barnes would result in a system that prints unique identifiers in a sequence such that it is possible to determine which item was fed first into the manufacturing process and allows a reader to detect and record errors relative to the position of the fiducial marks.

Regarding Claim 13, the limitations in this claim is taught by the combination of Magnell, Dick, Donahue, Barnes, and Floeder as discussed connection with claim 3.

Regarding Claim 14, the limitations in this claim is taught by the combination of Magnell, Dick, Donahue, Barnes, and Floeder as discussed connection with claim 4.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Dick in view of Donahue in view of Barnes in view of Hattrup et al. US PG Publication 20150231896 (hereinafter Hattrup).
Regarding Claim 5, the combination of Magnell, Dick, Donahue, and Barnes teaches the limitations as described in claim 4; however, it does not explicitly teach the control system waits for the print acknowledgment signal after triggering the printer to ensure that the system maintains synchronization. 
Hattrup from the same or similar field of endeavor teaches the control system waits for the print acknowledgment signal after triggering the printer to ensure that the system maintains synchronization [[Hattrup, FIG. 1, Para. 62, Para. 100 & Para. 106] "The variable print by the marking system 106 [is] controlled by controller 112. As packages are printed the print verify function 115 is executed. An inkjet printer may be monitored by the print verify system 118 for several signals and protocol elements. It is the combined monitoring of these signals which provides the assurance and confirmation from the print verify system 118 to the controller 112 that the expected print is on the expected product." Wherein, it is interpreted that a control system (112) waits/listens for a print acknowledgement signal (i.e. confirmation from the print verify system 118 to the controller 112) to ensure that the system maintains synchronization (i.e. to ensure that an expected print is on an expected product)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Dick, Donahue, and Barnes to include Hattrup's features of verifying that the system maintains synchronization into the system that manufactures custom boxes by uniquely identifying stock and removing stock does not contain a unique mark as taught by the combination of Magnell, Dick and Barnes would result in a system that that monitors signals which provide assurance and confirmation that the printer is printing on the expected product such that the production process requires minimal handling while maintaining superior quality.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Dick in view of Donahue in view of Barnes in view of Hattrup further in view of Rowley et al. US Patent No. 9,174,758 (hereinafter Rowley).
Regarding Claim 6, the combination of Magnell, Dick, Donahue, Barnes, and Hattrup teaches the limitations as described in claim 5; however, it does not explicitly teach wherein the control system is adapted to selectively stop the conveying apparatus, stop a feeding apparatus or take no action if the system does not maintain synchronization.
Rowley from the same or similar field of endeavor teaches wherein the control system is adapted to selectively stop the conveying apparatus, stop a feeding apparatus or take no action if the system does not maintain synchronization. [[Rowley, Col. 18; lines 1-31] "Packages of varying heights are conveyed on a flat belt conveyor. A label may be made ready (1304) (e.g., printed, retrieved), and if a successful acknowledgment of the label being ready is not received, the moving packaged unit may be stopped to allow sufficient time for application of the label." Wherein, it is interpreted that the control system is adapted to stop the conveying apparatus if the system does not maintain synchronization (i.e. the product/package is ready but the printing device is not)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Dick, Donahue, Barnes, and Hattrup to include Rowley's features of performing corrective action if synchronization is not maintained into the system that manufactures custom boxes by .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Dick in view of Donahue in view of Barnes further in view of stackOverflow (NPL: “Good algorithm to convert timestamp to a shorter alphanumeric representation” –hereinafter stackOverflow)
Regarding Claim 7, the combination of Magnell, Dick, Donahue, and Barnes teaches the limitations as described in claim 1, Barnes further teaches wherein the unique character string includes the start time of the print job (see pag14, lines 5-1; Barnes: “The codes may be presented … in batches) 
However, it does not explicitly teach the start time … selected using a modified alphabet of six characters to produce a unique string that avoids lookalike characters.
StackOverflow from the same or similar field of endeavor teaches the start time … selected using a modified alphabet of six characters to produce a unique string that avoids lookalike characters (see Mike’s question on Mar 23, 2011; StackOverflow: “a timestamp that contains year, month, day, hour, minute, second and .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Dick, Donahue, and Barnes to include stackOverflow's features of the start time selected using a modified alphabet of six characters to produce a unique string that avoids lookalike characters. Doing so would sorting dated information in alphanumeric string to minimize the size of transmitted data and improve the code length.

Regarding Claim 17, the limitations in this claim is taught by the combination of Magnell, Dick, Donahue, Barnes, and stackOverflow as discussed connection with claim 7.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Dick in view of Donahue in view of Barnes in view of Hattrup further in view of Teudt (US 2013/0132231 A1 –hereinafter Teudt).
Regarding Claim 8, the combination of Magnell, Dick, Donahue, Barnes, and Hattrup teaches the limitations as described in claim 5; however, it does not explicitly teach the control system waits for the print acknowledgement and stops a line feed unit if the print acknowledgement does not arrive in an expected timeframe, and thereafter a new print string is sent to the printer before restarting the production line to minimize disruption to production caused by a line shutdown.
the control system waits for the print acknowledgement (see [0235]; Teudt: “WAIT PRINT REPLY: (STATE 1030) …  ElseIf received = ACK' Then transmit print job payload transmit". timer => 30sec state => WAIT PRINT PAYLOAD REPLY”) and stops a line feed unit if the print acknowledgement does not arrive in an expected timeframe (see [0235]; Teudt: “WAIT_PRINT_PAYLOAD_REPLY: (STATE 1050)  If received = “NAK” Then Set print job state to NOT_PRINTED  timer => 2min   state => IDLE”), and thereafter a new print string is sent to the printer before restarting the production line (see [0237]; Teudt: “WAIT_CONNECT: (STATE 1120)  If received from modem = “CONNECT” Then  transmit to modem “REGISTER” with UUID  timer => 5min  state => IDLE”) to minimize disruption to production caused by a line shutdown (see [0238]; Teudt: “Real Time Physical Printer Status can be provided by a printer application continuously polling the physical printer for status. This polling only occurs when the printer application is not in the WAIT_PAYLOAD status. The printer goes offline when it is not powered, cover open or out of paper”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell, Dick, Whleary, Barnes, and Hattrup to include Teudt’s features of the control system waits for the print acknowledgement and stops a line feed unit if the print acknowledgement does not arrive in an expected timeframe, and thereafter a new print string is sent to the printer before restarting the production line to minimize disruption to production caused by a line shutdown. Doing so would monitoring availability of the remote printer and minimize on merchant data and time of day. (Teudt, [0035])

Regarding Claim 18, the limitations in this claim is taught by the combination of Magnell, Dick, Donahue, Barnes, Hattrup, and Teudt as discussed connection with claim 8.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Dick in view of Donahue in view of Barnes further in view of Bedford (US 2018/0357596 A1 –hereinafter Bedford).
Regarding Claim 9, the combination of Magnell, Dick, Donahue, and Barnes teaches the limitations as described in claim 1; however, it does not explicitly teach a fingerprint scanner used buy an operator to log into the system and the serialization reports include operator identification information responsive to the operator logging into the system.
Bedford from the same or similar field of endeavor teaches a fingerprint scanner used buy an operator to log into the system (see [0148]; Bedford: “The supply chain management device (12) further includes an authentication component (22) for authenticating the operator… The biometric capturing device may be one or more of the group of: a fingerprint scanner, and the like”) and the serialization reports include operator identification information responsive to the operator logging into the system (see [0183]; Bedford: “The barcode of the product is scanned (410) and all the information (e.g. supplier (operator) name, biometric information and product details /identifier) is saved (411) to the supply chain management device (403).” See [0158]; Bedford: “For each stage at the supply chain, the product is associated with an .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Dick, Donahue, and Barnes to include Bedford's features of a fingerprint scanner used buy an operator to log into the system and the serialization reports include operator identification information responsive to the operator logging into the system. Doing so would track and improve the difficulties of the complexity of supply chains. (Bedford, [0003])

Regarding Claim 19, the limitations in this claim is taught by the combination of Magnell, Dick, Donahue, Barnes, and Bedford as discussed connection with claim 9.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Dick in view of Donahue in view of Barnes in view of Hattrup further in view of Spencer et al. (US 20070235528 A1 –hereinafter Spencer).
Regarding Claim 21, the combination of Magnell, Dick, Donahue, and Barnes teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the control system tracks whenever a system setting, or job setting is changed (see [0113]; Hattrup: “Note that while plastic is the most commonly used packaging material in the food industry, the technology can also be used to form continuous paper and fabric product containers by changing the edge sealing/seaming and the control system stores a first carton ID to pass the sensor after the change is made (see [0113]; Hattrup: “Note that while plastic is the most commonly used packaging material in the food industry, the technology can also be used to form continuous paper and fabric product containers by changing the edge sealing/seaming methods. In general, almost every type of packaging allows printing and/or adding unique identification marks as noted herein.” See [0268]; Hattrup: “In one form, the system further comprises a database storing data indicative of the content of individual packages.” See [0193]; Hattrup: “The photo eye sensor 37 reads indexing marks on the edge of the web indicating the start or position of each package.” That is, after changing the sealing/seaming methods, the system stores the unique identification marks that is detect by the sensor.) and
The same motivation to combine Magnell, Dick, Whleary, Barnes, and Hattrup set forth for Claim 5 equally applies to Claim 21.
However, it does not explicitly teach … creating a serialization report comprises performing a range check to determine the machine operating parameters associated with a specific carton to optimize storage.
Spencer from the same or similar field of endeavor teaches … creating a serialization report comprises performing a range check to determine the machine operating parameters associated with a specific carton to optimize storage (see [0015]; Spencer: “In the Management Mode of the method of the invention, the associated product identification information and expiration date .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell, Dick, Donahue, Barnes, and Hattrup to include Spencer's features of creating a serialization report comprises performing a range check to determine the machine operating parameters associated with a specific carton to optimize storage. Doing so would track the product information to improve inventory management. (Spencer, [0002]-[0005])

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Dick in view of Donahue in view of Barnes further in view of Kothari et al. (US 20190056717A1- hereinafter Kothari) further in view of Hattrup.
	Regarding Claim 22, Magnell teaches:
A system for carton serialization on a high-speed production line for selectively gluing and folding feed stock to form an assembled carton (see [0067]; Magnell: "Processing equipment may be included in the corrugated converting system to fold or perform other operations to further process the carton for packing. Subsequent actions such as carton gluing, taping or stapling or erecting may be performed") comprising: 
a sensor for sensing feed stock entering the conveying apparatus (see Fig.5, [0035] and [0037]; Magnell: "Products or a group of products unitized into a single bundle are conveyed into the system. Incoming objects 102, 104, etc., pass through dimension reading system 110 operative to determine the outermost points of each object in three dimensions." Wherein, it is interpreted that the dimension reading system 110 is a sensor for sensing stock (i.e. objects) entering the conveying apparatus.); 
folding and gluing apparatus operatively associated with the conveying apparatus for selectively gluing and folding feed stock to form assembled cartons ( see [0067]; Magnell: "Processing equipment may be included in the corrugated converting system to fold or perform other operations to further process the carton for packing. Subsequent actions such as carton gluing, taping or stapling or erecting may be performed."); 
analysis apparatus for monitoring operation of carton assembly (see [0067]; Magnell: "Once a box has been produced by the carton-making machine, it will typically be ejected onto a conveyor or table. Wherein, it is interpreted that an analysis apparatus monitors operation of the carton assembly (i.e. such to be aware of when assembly ends, so that an assembled box can be ejected onto a conveyor)"]; and 
a control system in operative communication with the sensor, (see Fig. 14, [0062] and [0066]; Magnell: "Using a data transmission format the dimensions read may be sent to a computer, which in this case will be the control system of a carton-making machine 1402. Based on the dimensions received and type or design of carton to use, the carton-making machine should be able to automatically produce the appropriately sized 
	However, Magnell does not explicitly teach a conveying apparatus for delivering feed stock from a feed unit to a delivery unit; a printer for printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton; a control system in operative communication with … the printer, … and the rejection device, the control system storing machine operating parameters in a database, the control system controlling the printer to print the unique character string on each piece of feed stock responsive to the sensor and storing the unique character string and production time for each carton produced in the database, and the control system selectively providing serialization reports providing machine operating parameters for each assembled carton, wherein the control system uses a software finite state machine (FSM) to manage the printer comprised of a plurality of states and a plurality of statuses to ensure that the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job, and for addressing the printer at desired times, such as when the production line is down or when a job is changed.
Dick from the same or similar field of endeavor teaches:
a conveying apparatus for delivering feed stock from a feed unit to a delivery unit (see [0055]; Dick: "Products may be moved actively by a distinct product drive mechanism. The product drive mechanism may include a conveyor, for example, ; 
a printer for printing a (see Fig. 6-7 and [0078]-[0079]; Dick: “"The print station may be configured to print indicia on a workpiece 214 driven along a linear path 216.The indicia or surface marks may include one or more lines 228, one or more alphanumeric characters 230, one or more words, a bar code, a symbol, and/or the like. The indicia may be used, for example, to identify products and/or to guide additional processing or assembly of products." Wherein, it is interpreted that a printer (212) is configured to print a character string (i.e. indicia or surface marks) on each workpiece to ; 
a control system in operative communication with … the printer (see Fig. 4 and [0071]; Dick: “System 130 may include one or more controllers (computers) for automating aspects of system operation. For example, the system may include a local controller 150 and a project management controller 152." Wherein, it is interpreted that a control system (i.e. one or more controllers) is in operative communication with a printer (i.e. automates operation of the printer)”),
…the control system storing machine operating parameters in a database (see Fig. 2 and [0022]; Dick: “Product data 68 may be information about desired products and/or about workpiece products already produced by the system, among others." Wherein, it is interpreted that the control system stores machine operating parameters (i.e. workpiece data) in a database (62)”), the control system controlling the printer to print the (see Figs. 6-7 and [0078]-[0079]; Dick: “The print station may include a printhead 218, for example, an inkjet printhead configured to fire ink droplets 220 onto a surface of the workpiece. Operation of the printhead may be coordinated with the position of the workpiece, based on an encoder in the workpiece drive mechanism. The indicia or surface marks may include one or more lines 228, one or more alphanumeric characters 230, one or more words, a bar code, a symbol, and/or the like. The indicia may be used, for example, to identify products and/or to guide additional processing or assembly of products." Wherein, it is interpreted the control system is configured to control the printer (212) to print a unique character (i.e. indica or surface marks) on each piece of feed stock (i.e. workpiece) responsive to a sensor (i.e. encoder) feedback.”) and storing the (see Fig. 2 and [0022] and [0027]; Dick: “Exemplary instructions may include device drivers 80. Drivers for the processing stations may control operation of each processing station. Exemplary aspects of control for the workpiece drive mechanism (and/or workpiece) include starting position(s), stopping position(s), and/or actuation/de-actuation times. Product data 68 may be information about desired products and/or about workpiece products. For example, a , and the control system selectively providing serialization reports providing machine operating parameters for each assembled carton (see Fig. 2 and [0031]; Dick: “Input/output devices may include one or more printers 86 to output data. The printer may be configured, for example, to print data about workpieces, workpiece processing (such as numbers/types of products, time of processing, etc.), user preferences, etc. Alternatively, or in addition, the printer may be configured to print labels for workpiece products." Wherein, it is interpreted that the control system selectively provides serialization reports (i.e. printed output data) providing machine operating parameters (i.e. workpiece data: time of processing) for each workpiece”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell to include Dick’s features of identifying each workpiece and storing data related to workpiece processing into the system that manufactures custom boxes. Doing so would result in a system that manufactures custom boxes by marking stock with identifiers which allow processing of the stock such that a final product is fabricated according to predetermined rules and needs of an end-user.
However, it does not explicitly teach a control system in operative communication with … the rejection device, …printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton … storing the unique character string…, wherein the control system uses a software finite state machine (FSM) to manage the printer comprised of a plurality of states and a plurality of statuses to ensure that the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job, and for addressing the printer at desired times, such as when the production line is down or when a job is changed.
Donahue from the same or similar field of endeavor teaches:
…printing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton (see [0062]; Donahue: “As shown in FIG. 5, the personalized sheets are fed by a feeder to a transfer conveyor which delivers them to a first folding section and thereafter to a first glue unit.” See [0057]; Donahue: “The unique identifiers are linked to code corresponding to the mailing addresses of end recipients of the mailing packages of which the assembled subassemblies are ultimately to become a part. In addition, the unique identifiers also are linked to code or instructions for processing the subassemblies in the manufacturing process. Printing of the unique identifiers may be performed by any digital, laser, inkjet or other printing process known in the art before further subassembly processing such as is shown in FIGS. 4, 5 and 6”.); 
… print the unique character string on each piece of feed stock (see [0057]; Donahue: “The unique identifiers are linked to code corresponding to the mailing addresses of end recipients of the mailing packages of which the assembled subassemblies are ultimately to become a part. In addition, the unique identifiers also , and storing the unique character string (see [0027; Donahue: “[The unique identifier] can be utilized for quality control/quality assurance tracking, timed sampling, file editing and/or the personalization of components such as plastic cards, magnets, etc.” That is, the unique identifier is stored, then the system use the unique identifier to track quality control/quality assurance, timed sampling, file editing and/or the personalization of components)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Magnell and Dick to include Donahue’s features of printing and storing a unique character string on each piece of feed stock to uniquely identify each resulting assembled carton. Doing so would maintain speed of throughput, increase production, and reduce price. (Donahue, [0005])
However, it does not explicitly teach a control system in operative communication with … the rejection device, …wherein the control system uses a software finite state machine (FSM) to manage the printer comprised of a plurality of states and a plurality of statuses to ensure that the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job, and for addressing the printer at desired times, such as when the production line is down or when a job is changed.
Barnes from the same or similar field of endeavor teaches a control system in operative communication with … the rejection device [[Barnes, PG. 5; Para. 5] 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Barnes's principles of rejecting and removing an item from a production line into the system that manufactures custom boxes by uniquely identifying stock as taught by the combination of Magnell, Dick, and Whleary would result in a system that removes items from a production line rather than allow extensive processing to occur which would culminate in an error report.
However, it does not explicitly teach …wherein the control system uses a software finite state machine (FSM) to manage the printer comprised of a plurality of states and a plurality of statuses to ensure that the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job, and for addressing the printer at desired times, such as when the production line is down or when a job is changed.
Kothari from the same or similar field of endeavor teaches …wherein the control system uses a software finite state machine (FSM) (see [0035]; Kothari: “the sub-model 307 of the printing controller includes a finite state machine 320”) to manage the printer comprised of a plurality of states and a plurality of statuses (see [0035]; Kothari: “The finite state machine 320 can represent various operational states of the printing controller 307, which can depend on which of the stages of the printing system are active or completed, and which remain to be activated.”) to ensure that the printer maintains synchronization (see [0035]; Kothari: “For example, to perform  (see [0035]; Kothari: “The finite state machine 320 can represent various operational states of the printing controller 307, which can depend on which of the stages of the printing system are active or completed, and which remain to be activated… After the fusing agent has been dispensed, the printhead can return a signal to the finite state machine 320 to indicate completion, at which time the finite state machine 320 can issue a command to cause the printhead to be deactivated to an idle state.” That is, depend on which of the stages of the printing system [a job is changed] that the finite state machine can issue a command to cause the printhead [address the printer at desired times]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell, Dick, Whleary, and Barnes to include 
However, it does not explicitly teach … to ensure that the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job.
Hattrup from the same or similar field of endeavor teaches … to ensure that the printer maintains synchronization based on the unique character string of the carton assigned at the beginning of a print job (see [0198]; Hattrup: “The marking system applies a unique identifier to each product and applies an element corresponding to its unique identifier. The marking system applies an element A including information A from the data record A to the product A having unique identifier A, applies an element B including information B from the data record B to the product B having unique identifier B, applies an element C including information C from the data record C to the product C, and applies an element D including information D from the data record D to the product D, wherein the information is different from each other and wherein the elements are different from each other”. That is, the marking system ensure applies a unique identifier to each product and applies an element corresponding to its unique identifier).
.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnell in view of Dick in view of Donahue in view of Barnes further in view of Kothari in view of Hattrup further in view of Teudt (US 2013/0132231 A1 –hereinafter Teudt).
Regarding Claim 23, the combination of Magnell, Dick, Donahue, Barnes, Kothari, and Hattrup teaches the limitations as described in claim 22, Kothari further teaches wherein the plurality of states are selected from an idle stopped state (see [0035]; Kothari: “the printhead to be deactivated to an idle state”), an idle running state (see [0035]; Kothari: “a printhead to be activated from an idle state to an active state”), 
However, it does not explicitly teach …a carton print state and a print acknowledge state.
Hattrup from the same or similar field of endeavor teaches …a carton print state… (see [0110]; Hattrup: “a printer 508 prints an individual, unique promotional code or other promotional feature on each, sequential individual package of the 
The same motivation to combine Magnell, Dick, Whleary, Barnes, Kothari, and Hattrup set forth for Claim 22 equally applies to Claim 23.
However, it does not explicitly teach … a …print state and a print acknowledge state.
Teudt from the same or similar field of endeavor teaches … a …print state and a print acknowledge state (see [0237]; Teudt: “IDLE: (STATE 1140) If received from modem = “PRINT” Then If printer online Then Transmit to modem “ACK” timer => 30s  state => WAIT_PAYLOAD  Else  Transmit to modem “NAK”  timer => 5min  state => IDLE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Magnell, Dick, Whleary, Barnes, Kothari, and Hattrup to include Teudt’s features of a print state and a print acknowledge state. Doing so would implement a Printer Finite State Machine to monitor the print job effectively.

Regarding Claim 24, the combination of Regarding Claim 23, the combination of Magnell, Dick, Donahue, Barnes, Kothari, and Hattrup teaches the limitations as described in claim 22, Kothari further teaches wherein the FSM is initialized to an idle stopped state if the line is stopped (see [0035]; Kothari: “At the target location(s), the finite state machine 320 can issue a command to activate the printhead to dispense the fusing agent onto the layer of build material. After the fusing agent has been dispensed, the printhead can return a signal to the finite state machine 320 to indicate completion, 
However, it does not explicitly teach then the FSM transitions to a carton text send state to instruct the printer what unique character string print.
Hattrup from the same or similar field of endeavor teaches …a carton print state… (see [0110]; Hattrup: “a printer 508 prints an individual, unique promotional code or other promotional feature on each, sequential individual package of the continuous web of sequential packages which is formed by the form, fill and seal machine into individual products.”)
The same motivation to combine Magnell, Dick, Whleary, Barnes, Kothari, and Hattrup set forth for Claim 22 equally applies to Claim 24.
Teudt from the same or similar field of endeavor teaches and then the FSM transitions to a (see [0214]; Teudt: “As tsgCafe.CafePrinter, having parameters PrinterUuid [in] being a String containing the unique identifier of the printer and PrintJobUuid [in] being String containing the unique identifier of the print job.” See [0236]; Teudt: “Each remote printer can identified by either a Universally Unique Identifier (UUID) or an International Mobile Equipment Identity (IMEI.)” See [0237]; Teudt:” WAIT_CONNECT: (STATE 1120) If received from modem = “CONNECT” Then transmit to modem “REGISTER” with UUID”).


Regarding Claim 25, the combination of Magnell, Dick, Donahue, Barnes, Kothari, and Hattrup teaches the limitations as described in claim 22, Dick further teaches wherein (see [0077]; Dick: “a workpiece driven past the print station”) 
The same motivation to combine Magnell and Dick set forth for Claim 22 equally applies to Claim 25.
However, it does not explicitly teach if the FSM is in an idle running state the line is running and …the FSM transitions to a carton print state to trigger the printer to print, and then the FSM transitions to a print acknowledge state to wait for an acknowledgement, and if the FSM is in the print acknowledge state the FSM is waiting for an ACK from the printer, and if an ACK is received from the printer, the FSM transitions to the idle running state.
Kothari from the same or similar field of endeavor teaches if the FSM is in an idle running state the line is running (see [0035]; Kothari: “to perform fusing of a layer of build material, the finite state machine 320 can issue a command to cause a and …the FSM transitions to a (see [0035]; Kothari: “At the target location(s), the finite state machine 320 can issue a command to activate the printhead to dispense the fusing agent onto the layer of build material.”). 
However, it does not explicitly teach … a carton print state…, and then the FSM transitions to a print acknowledge state to wait for an acknowledgement, and if the FSM is in the print acknowledge state the FSM is waiting for an ACK from the printer, and if an ACK is received from the printer, the FSM transitions to the idle running state.
Hattrup from the same or similar field of endeavor teaches …a carton print state… (see [0110]; Hattrup: “a printer 508 prints an individual, unique promotional code or other promotional feature on each, sequential individual package of the continuous web of sequential packages which is formed by the form, fill and seal machine into individual products.”)
The same motivation to combine Magnell, Dick, Whleary, Barnes, Kothari, and Hattrup set forth for Claim 22 equally applies to Claim 25.
However, it does not explicitly teach and then the FSM transitions to a print acknowledge state to wait for an acknowledgement, and if the FSM is in the print acknowledge state the FSM is waiting for an ACK from the printer, and if an ACK is received from the printer, the FSM transitions to the idle running state.
and then the FSM transitions to a print acknowledge state to wait for an acknowledgement (see [0237]; Teudt: “IDLE: (STATE 1140) If received from modem = “PRINT” Then If printer online Then Transmit to modem “ACK” timer => 30s  state => WAIT_PAYLOAD  Else  Transmit to modem “NAK”  timer => 5min  state => IDLE”), and if the FSM is in the print acknowledge state the FSM is waiting for an ACK from the printer (see [0237]; Teudt: “received from modem = “CONNECT” Then transmit to modem “REGISTER” with UUID ”), and if an ACK is received from the printer (see [0237]; Teudt: “If printer online”), the FSM transitions to the idle running state (see [0237]; Teudt: “IDLE: (STATE 1140)”).
The same motivation to combine Magnell, Dick, Whleary, Barnes, Kothari, Hattrup, and Teudt set forth for Claim 23 equally applies to Claim 25.

Response to Arguments
Applicant's arguments filed 07/07/2020 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the third paragraph of the first page of the remarks (numbered as page 11) which recites:
“Applicant notes that the Office Action states that the claims include placeholders coupled with functional language without presenting a structural modifier preceding the placeholder. Applicant disagrees. For example, with the respect to the "conveying apparatus", the word "conveying" is a structural modifier to apparatus. The same applies to the other noted terms.”


Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the third and fourth pages of the remarks (numbered as pages 13-14) which recites:
“The cited references are no more than background-type references relative to the claimed invention. None of the references are directed to the concept of serialization. Magnell relates to a system which makes custom sized boxes based on the dimensions of the size and shape of the object to be packaged. Dick discloses a system for processing work pieces which includes a printer. The action interprets this as disclosing printing a unique character string on each piece of feed stock to uniquely identify the work piece. There is no support for this interpretation. There is simply disclosure that the printer can be used to print indicia such as to identify the product. Barnes is cited for disclosing a rejection device. 
As an initial matter, there is no reason to combine these references. While they relate generally to packaging, they are directed to different aspects which are unrelated. Clearly, no combination discloses or suggests a system for carton serialization on a high-speed production line. There is no printing of a unique string which is then stored along with operating parameter information to provide serialization reports which provide machine operating parameters for each assembled carton. ”

Examiner respectfully would like to remind applicant that the rejections are based on the broadest reasonable interpretation of the claim limitations. Dick [0079] discloses “the indicia may be used, for example, to identify products and/or to guide additional 

For similar as those presented above with respect to independent claim 1, claim 11 is rejected in view of the cited references.

Dependent claims 2-6, 10, 12-16, and 20 depend directly, or indirectly, from independent claims 1 and 11. The rejections to these claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/V.N.T./Examiner, Art Unit 2117                    

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117